                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


GEORGE F. ALDRIDGE, JR.,                         )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 1:18-CV-259 CAS
                                                 )
NINA HILL,                                       )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff George F. Aldridge, Jr., an

inmate at the Eastern Reception Diagnostic and Correctional Center (“ERDCC”) and frequent

filer of lawsuits, for leave to commence this civil action without prepayment of the required

filing fee. Having reviewed the motion and the financial information submitted in support, the

Court will grant the motion and assess an initial partial filing fee of $1.70. See 28 U.S.C.

§ 1915(b)(1). In addition, for the reasons explained below, the Court will direct plaintiff to file

an amended complaint and will deny his motion for appointment of counsel at this time.

                                         28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s
account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $8.50 and an average monthly balance of $4.50. The Court will

therefore assess an initial partial filing fee of $1.70, which is twenty percent of plaintiff’s

average monthly deposit.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. A

pleading that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do,” nor will a complaint suffice if it tenders bare assertions devoid of “further

factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007)).

        When conducting initial review pursuant to § 1915(e)(2), the Court must accept as true

the factual allegations in the complaint, and must give the complaint the benefit of a liberal

construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the tenet that a court must

accept the allegations as true does not apply to legal conclusions, Iqbal, 556 U.S. at 678, and

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who

proceed without counsel. See McNeil v. U.S., 508 U.S. 106, 113 (1993). Even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980); see also Stone v. Harry, 364 F.3d 912, 914-15



                                                  2
(8th Cir. 2004) (federal courts are not required to “assume facts that are not alleged, just because

an additional factual allegation would have formed a stronger complaint.”).

                                           The Complaint

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983, alleging deliberate indifference

to his serious medical needs by nurse practitioner Nina Hill during his incarceration at ERDCC.

Plaintiff also alleges a negligence claim under Missouri tort law and a failure to accommodate

claim under the Americans with Disabilities Act (“ADA”). He brings suit against Hill in both

her individual and official capacities.

        According to plaintiff, on September 4, 2018, he was ordered by this Court, the

Honorable Stephen N. Limbaugh, Jr., to remove some facts and defendants from a separate,

related suit brought by plaintiff, if he wanted to avoid dismissal of some claims in that suit.

(Doc. 1 at 2, 13, 15); see Aldridge v. Browning, No. 1:18-CV-55 SNLJ (E.D. Mo.) (Doc. 16)

(stating that “[i]f plaintiff sues more than one defendant, he may only include claims that are

related to each other.”). As a result, plaintiff did not name defendant Hill in his third amended

complaint in the related suit, but instead filed this separate suit against Hill.

        Plaintiff asserts that Hill has denied him adequate medical care and has been deliberately

indifferent to his serious medical needs by failing “to provide [him with] adequate medical

services at a level reasonably commensurate with modern medical science and of a quality

acceptable when measured by prudent professional standards in the community tailored to [his]

particular needs and medical conditions.” He details numerous health problems in his long

complaint, including cardiovascular disease causing high blood pressure; two herniated discs

causing back pain; left elbow pain requiring a sleeve; a bone spur in his left knee causing pain

and requiring a brace; an enlarged prostate causing prostate and rectum bleeding; bladder



                                                   3
incontinence causing urine leakage; chronic migraine headaches and head pain; chronic joint

pain; previous eye injury causing reoccurring pain and requiring dark corrective lenses;

hyperlipidemia; urinary tract infections; shooting pain and numbness in feet and lower body;

ringing in ears and hearing problems; history of stroke; blackouts, dizzy spells, and blurred

vision; sleep problems; loss of ability to exercise his large chest muscles; leg problems; and a

need for orthotic shoes. Plaintiff specifically alleges that Hill has denied him care as to his

enlarged prostate, bladder incontinence, chronic migraine headaches, stroke, chronic joint pain,

use of corrective glasses, knee and elbow problems, and dizzy spells. Plaintiff also asserts that

Hill “allowed the non-medical functions of prison life [to] inevitably influence the nature, timing

and form of the care provided” to him. (Doc. 1 at 27.)

       According to plaintiff, Hill’s failures in his medical treatment have resulted in loss of

sleep, loss of full range of motion in his elbows and knees, extensive pain, a likelihood to

stumble and fall, and a stroke. He fears he will die of cancer if he does not receive adequate

treatment. Plaintiff seeks damages, declaratory relief, and injunctive relief.

                                             Discussion

       The Federal Rules of Civil Procedure provide, in relevant part, that a complaint must

contain “a short and plain statement of the claim showing that the pleader is entitled to relief”

and a “demand for the relief sought.” Fed. R. Civ. P. 8(a). They also provide that “each

allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). The instant complaint

comprises a total of 39 pages, most of which are single spaced. It contains over 120 numbered

paragraphs, brimming with irrelevant, redundant, and overly detailed information. Plaintiff fails

to simply and concisely state the facts behind his claims for relief against Hill.




                                                  4
       The Eighth Amendment’s prohibition on cruel and unusual punishment protects prisoners

from deliberate indifference to serious medical needs. Luckert v. Dodge Cty., 684 F.3d 808, 817

(8th Cir. 2012). To survive initial review, plaintiff must plead facts sufficient to state a plausible

claim for deliberate indifference to serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106

(1976); Camberos v. Branstad, 73 F.3d 174, 175 (8th Cir. 1995). Allegations of mere negligence

in giving or failing to supply medical treatment will not suffice. Estelle, 429 U.S. at 106. To

adequately plead deliberate indifference, plaintiff must allege that he suffered objectively serious

medical needs and that the defendant actually knew of, but deliberately disregarded, those needs.

Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997).

       A “serious medical need” is “one that has been diagnosed by a physician as requiring

treatment, or one that is so obvious that even a layperson would easily recognize the necessity

for a doctor’s attention.” Holden v. Hirner, 663 F.3d 336, 342 (8th Cir. 2011). Deliberate

indifference may be demonstrated by prison officials who intentionally deny or delay access to

medical care. Estelle, 429 U.S. at 104-05. When a delay in treatment is alleged to have violated

an inmate’s constitutional rights, the objective severity of the deprivation should also be

measured by reference to the effect of the delay in treatment. Jackson v. Riebold, 815 F.3d 1114,

1120 (8th Cir. 2016) (citing Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir. 2005)).

       Many of plaintiff’s allegations describe how Hill did not treat his medical problems in the

way plaintiff wanted them treated, not that Hill deliberately disregarded his medical needs. For

example, for his bladder leakage, plaintiff alleges that Hill refused to provide diapers or a jock

strap but instead gave him Kegel exercises to do so the leakage would stop. (Doc. 1 at 8, ¶¶ 17-

18.)




                                                  5
       Plaintiff also alleges deliberate indifference to some medical problems that do not appear

to have been treated by Hill, as opposed to other medical personnel. To be cognizable under

§ 1983, a claim must allege that the defendant was personally involved in or directly responsible

for the incidents that deprived the plaintiff of his constitutional rights. Martin v. Sargent, 780

F.2d 1334, 1338 (8th Cir. 1985). Here, it is not clear from the allegations of the complaint

exactly how Hill is causally linked to, or bore any personal responsibility for, plaintiff’s medical

treatment for blackouts, dizzy spells, or blurred vision. Defendant Hill is not named in the

paragraphs of the complaint describing these allegations. (Doc. 1 at 16, ¶¶ 47-48; at 20, ¶ 66.)

       In addition, many allegations of the complaint are contradictory. For example, plaintiff

alleges that Hill refused to treat his chronic pain for over 24 months, from August 2015 to

December 2017. (Doc. 1 at 8, ¶ 21.) But later in his complaint, plaintiff states he refused to take

some pain medications that were prescribed because they upset his stomach, and that Hill did

prescribe him medications in November 2017. (Id. at 12, ¶¶ 33-37.) Plaintiff also implies he

refused pain medication in February 2017 when Hill told him that “if he did not want narcotics”

then he “would not get any medication for pain.” (Id. at 10, ¶ 30.)

       Plaintiff details his extensive medical problems in the “Statement of Facts” section of his

complaint, and then makes legally conclusory statements in his “Statement of Claims.” It is not

clear how Hill was involved in the alleged denial of medical care for each of the many medical

ailments alleged. As a result, even if the Court were to direct service of process to be issued, the

complaint would fail to give the defendant sufficient notice of all the claims asserted against her.

The Court recognizes that plaintiff is representing himself in these proceedings, but even pro se

plaintiffs are expected to follow the Federal Rules of Civil Procedure.          See Ackra Direct

Marketing Corp. v. Fingerhut Corp., 86 F.3d 852, 856-57 (8th Cir. 1996).



                                                 6
       Because of the serious nature of the allegations of the complaint, the Court will give

plaintiff the opportunity to file an amended complaint. Plaintiff must prepare the amended

complaint using a Court-provided form, and he must specify whether he intends to sue each

defendant in an official capacity, individual capacity, or both. In the “Caption” section of the

form complaint, plaintiff should write the name of the defendant(s) he wishes to sue. In the

“Statement of Claim” section, plaintiff should begin by writing the first defendant’s name. In

separate, numbered paragraphs under that name, plaintiff should write a short and plain

statement of the factual allegations supporting his claim against that defendant. If plaintiff is

suing more than one defendant, he should do the same thing for each one, separately writing each

defendant’s name and, under that name, a short and plain statement of the factual allegations

supporting his claim against that defendant. Plaintiff is reminded that each of his allegations

must be simple, concise, and direct. Plaintiff should leave out unnecessary details, irrelevant

facts, or duplications. Plaintiff may not amend his complaint by referring to, or trying to

incorporate, other documents.

       Plaintiff must file an amended complaint within twenty-one (21) days of the date of this

Memorandum and Order. Plaintiff is warned that the filing of an amended complaint replaces

the original complaint and all previously filed pleadings, so plaintiff must include each and every

one of the claims he wishes to pursue in the amended complaint. See, e.g., In re Wireless

Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005). Any

claims from the original complaint that are not included in the amended complaint will be

deemed abandoned and will not be considered. Id. The allegations in the amended complaint

may not be conclusory. Instead, plaintiff must plead facts that show how each and every

defendant he names is personally involved in or directly responsible for each instance of alleged



                                                7
harm. Plaintiff’s failure to timely comply with this Memorandum and Order may result in the

dismissal of this case with prejudice.

                                        Appointment of Counsel

       Finally, the Court will deny plaintiff’s motion for appointment of counsel without

prejudice. There is no constitutional or statutory right to appointed counsel in civil cases. See

Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). To determine

whether to appoint counsel, the Court considers several factors, including whether: (1) the

plaintiff has presented non-frivolous allegations supporting his or her prayer for relief; (2) the

plaintiff will substantially benefit from the appointment of counsel; (3) there is a need to further

investigate and present the facts related to the plaintiff’s allegations; and (4) the factual and legal

issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319, 1322-23

(8th Cir. 1986); Nelson, 728 F.2d at 1005. After considering these factors, the Court finds that

the facts and legal issues involved in plaintiff’s case are not so complicated that the appointment

of counsel is warranted at this time.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis is

GRANTED. [Doc. 2]

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.70 within

twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) the statement that the remittance is for

an original proceeding.




                                                  8
       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s Prisoner Civil Rights Complaint form.

       IT IS FURTHER ORDERED that plaintiff shall submit an amended complaint on the

Court-provided form within twenty-one (21) days from the date of this Order.

       IT IS FURTHER ORDERED that upon submission of the amended complaint, the

Court shall again review this action pursuant to 28 U.S.C. § 1915.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel is

DENIED without prejudice. [Doc. 3]




                                                CHARLES A. SHAW
                                                UNITED STATES DISTRICT JUDGE


Dated this 12th day of February, 2019.




                                                9
